Citation Nr: 1754285	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-31 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostatitis with an indication of impotence.

2.  Entitlement to service connection for hydrocele of the scrotum with a hard knot.

3.  Entitlement to service connection for residuals of a head injury (also claimed as knot on head).

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a bilateral leg disability.

6.  Entitlement to service connection for nerve damage in both legs.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for a bilateral foot disability to include pes planus, hammertoes, and hallux valgus.

9.  Entitlement to service connection for an arm disability.

10.  Entitlement to service connection for a back disability.

11.  Entitlement to service connection for residuals of an allergic reaction to medication, to include body swelling, loss of muscle strength, fatigue and central sluggishness.

12.  Entitlement to service connection for hyperlipidemia.

13.  Entitlement to service connection for diabetes mellitus, type II.

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for hearing loss.

16.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

17.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decisions dated in March 2012, August 2013, and July 2015 by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

When the case was previously before the Board in August 2015, it was remanded for additional development.  The August 2015 remand included a claim of entitlement to service connection for a psychiatric disability.  Subsequently, in a September 2016 rating decision, service connection for bipolar disorder was granted.  As this represents a total grant of benefits sought on appeal, the issue of entitlement to service connection for a psychiatric disability is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C. § 5103A (a)(1) (2012).  That duty includes making as many requests as are necessary to obtain relevant records from a federal department or agency.  38 C.F.R. § 3.159 (c)(2) (2017).  Moreover, VA is required to continue efforts to secure federal records until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C. § 5103A (a)(1) (2012); 38 C.F.R. § 3.159 (c)(2) (2017).

In the August 2015 remand the AOJ was instructed to request 1971 treatment records from the Naval Hospital in Great Lakes, Illinois.  Additionally, the AOJ was instructed to obtain the Veteran's authorization in order to obtain employment records from the United States Postal Service, to include medical records/disability records.

A March 2016 3101 printout reflects that a request for inpatient records from the U.S. Naval Hospital in Great Lakes, Illinois from 1971 yielded a negative response.  However, there is no record that the Veteran was informed that those records were unavailable and there is no formal finding of unavailability of such records.

Additionally, while there are several letters of record from VA to the United States Postal Service requesting employment/medical disability records, there is no evidence of a negative response.  Instead, the record reflects that, in an April 2016 report of general information, the Veteran informed VA that the records are archived at the Office of Personnel Management.  An April 2016 memorandum from what appears to be the National Archives and Records Administration (NARA), Civilian Personnel Records, indicates that the Office of Personnel Management (OPM), Retirement Operations Center, should be contacted in order to obtain the Veteran's records.  The document is only the first page of what appears to be a three page document.  It also states that some of the requests were responded to.  It is not clear what specific request was responded to and there is no further information or associated documents that might be related.  A June 2016 letter from VA to OPM requests the Veteran's records and a June 2016 letter from VA to the Veteran indicates that VA requested the records from OPM.  A June 2016 report of general information indicates that the Veteran reported that he received a letter from OPM which stated that his records were sent to the National Personnel Records Center (NPRC).  There is no record of VA contacting NPRC or any response from OPM.  

A September 2016 deferred rating decision reflects that VA contacted OPM in June 2016, but no response had been received.  It was noted that OPM needed to be contacted again to request workplace injury records.

The record reflects that no such further contact was made, and there are no records or additional responses from the USPS, OPM, NPRC, or NARA.  Moreover, there is no further communication from VA to the Veteran informing him of the unavailability of such records.  As these are federal records, a remand is required.  38 U.S.C. § 5103A (a)(1) (2012); 38 C.F.R. § 3.159 (c)(2) (2017).

The August 2015 remand instructed the AOJ to schedule foot and genitourinary examinations in order to obtain opinions regarding the etiology of the Veteran's claimed foot disability/disabilities and genitourinary disabilities, including prostatitis and hydrocele of the scrotum.  The remand instructed the foot examiner to provide an opinion as to whether there is clear and unmistakable evidence that the pre-existing pes planus was not permanently worsened beyond the normal progression of the disability.  The examiner was also requested to state whether it is at least as likely as not that any other foot disability, to include hallux valgus and hammer toes, is related to active service or caused or aggravated by a disability determined to be related to service.  The remand instructed the genitourinary examiner to provide an opinion as to whether it is at least as likely as not that any diagnosed genitourinary disorder, including prostatitis, erectile dysfunction and recurrent left hydrocele of the scrotum with hard knot, is related to active service or caused or aggravated by a disability determined to be related to service.

The Veteran underwent the requested VA examinations in September 2016.  A September 2016 medical opinion report reflects an opinion that the claimed foot disability (diagnosed as bilateral pes planus and hammertoes at the examination; the examiner did not find hallux valgus was present on exam) is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  There is no opinion regarding whether the pes planus was not aggravated during service as requested, and there is no opinion regarding whether the hammertoes or hallux valgus (diagnosed during the period of the claim at the January 2012 VA examination) are caused or aggravated by a service-connected disability, as instructed in the remand.

With respect to the genitourinary opinion, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that there is no evidence of genital injury during service that caused the Veteran's erectile dysfunction and by his own account he fathered four children after service, so his genitourinary problems are unrelated to service.  Although the VA examination report reflects that the Veteran's prostate is abnormal, no opinion was provided as to this diagnosis.  Similarly, there is no opinion regarding the hydrocele diagnosed in April 2009.  Moreover, there is no opinion as requested in the remand regarding whether any genitourinary diagnosis is caused or aggravated by a service-connected disability.  

Therefore, the AOJ did not accomplish the objectives set forth in the August 2015 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact OPM, NPRC, NARA, the USPS, and any other relevant records facility in order to obtain the Veteran's employment disability/medical records during his employment at the USPS.  

Additionally, undertake all appropriate development effort to obtain 1971 treatment records from the U.S. Naval Hospital in Great Lakes, Illinois.

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  All records and responses received should be associated with the claims file, including any negative responses.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Return the claims file to the September 2016 examiner if available and request that the examiner provide an addendum opinion report.

The examiner should provide an opinion as to whether it is shown by clear and unmistakable evidence that the Veteran's preexisting pes planus was not permanently worsened beyond the natural progress of the disability.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hallux valgus (diagnosed at the January 2012 VA examination) and/or hammertoes, is/are related to his active service, or is caused by or aggravated by any disability determined to be related to service.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostatitis, erectile dysfunction, and/or recurrent left hydrocele of the scrotum with a hard knot, is/are related to his active service, or is caused by or aggravated by any disability determined to be related to service.

The examiner must provide the above opinions without regard to any lack of diagnosis of left hydrocele of the scrotum or hallux valgus at the September 2016 VA examinations, as there are diagnoses of these disabilities of record during the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

If the September 2016 VA examiner is unavailable, another qualified examiner must provide the requested opinions.  If the new examiner finds that an examination(s) is/are required in order to provide the requested opinion, then such examination(s) should be scheduled.

4.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



